Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 1 of 25      PageID 94




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE



  FUSION ELITE ALL STARS; SPIRIT
  FACTOR LLC d/b/a FUEL ATHLETICS,
  and STARS AND STRIPES GYMNASTICS
  ACADEMY INC. d/b/a STARS AND
  STRIPES KIDS ACTIVITY CENTER,                Case No. 2:20-cv-02600
  Individually and on Behalf of All Others
  Similarly Situated,                          District Judge Sheryl H. Lipman
                                               Magistrate Judge Charmaine G.
                    Plaintiffs,                Claxton
  v.
  VARSITY BRANDS, LLC; VARSITY                 JURY DEMAND
  SPIRIT, LLC; VARSITY SPIRIT
  FASHION & SUPPLIES, LLC; and U.S.
  ALL STAR FEDERATION, INC.,
                    Defendants.



   PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ AND
DEFENDANTS’ JOINT MOTION FOR ENTRY OF CASE MANAGEMENT ORDER NO. 1
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 2 of 25                                                       PageID 95




                                                  TABLE OF CONTENTS



   I.      INTRODUCTION ............................................................................................................... 1

   II. BACKGROUND ................................................................................................................. 4

   III. CONSOLIDATION OF DIRECT PURCHASER ACTIONS PURSUANT TO FED. R.
   CIV. P. 42(a) IS APPROPRIATE ............................................................................................... 5

   IV. THE PROPOSED SCHEDULE FOR RESPONSES TO PLAINTIFFS’ CLASS ACTION
   COMPLAINT IS REASONABLE.............................................................................................. 7

   V. APPOINTMENT OF INTERIM CO-LEAD CLASS COUNSEL AND LIAISON
   COUNSEL WOULD PROMOTE EFFICIENCY ...................................................................... 7

        A. Proposed Interim Co-Lead Counsel Have Undertaken All the Investigation and
        Research Underpinning this Litigation .................................................................................... 8

        B. Proposed Interim Co-Lead Class Counsel and Plaintiffs’ Interim Liaison Counsel Have
        Substantial Experience in Leading the Prosecution of Antitrust Class Actions, and Are
        Leading Figures in the Antitrust Bar ....................................................................................... 9

        C. Proposed Interim Co-Lead Class Counsel Will Commit the Time, Staffing and
        Monetary Resources Necessary to Prosecute this Action ..................................................... 20

   VI. CONCLUSION .................................................................................................................. 20

   CERTIFICATE OF SERVICE.................................................................................................. 23




                                                                    i
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 3 of 25                      PageID 96




        Plaintiffs Fusion Elite All Stars, Spirit Factor LLC d/b/a Fuel Athletics, and Stars and

 Stripes Gymnastics Academy Inc. d/b/a Stars and Stripes Kids Activity Center (collectively,

 “Plaintiffs”) respectfully submit this memorandum of law in support of the Plaintiffs’ and

 Defendants’1 Joint Motion for Entry of Case Management Order No. 1 (“CMO No. 1”): (1)

 creating a consolidated docket for any direct purchaser actions that are based on substantially

 same facts and allegations against one or more Defendants and are subsequently filed in,

 transferred to, or removed to this Court; (2) setting forth a schedule for Defendants’ responses to

 Plaintiffs’ Class Action Complaint, ECF No. 1 (“Complaint”), including possible briefing under

 Fed. R. Civ. P. 12; and (3) appointing (a) Berger Montague PC and Cuneo Gilbert & LaDuca

 LLP as Interim Co-Lead Class Counsel, and (b) J. Gerard Stranch of Branstetter, Stranch &

 Jennings, PLLC as Interim Liaison Counsel (collectively, “Plaintiffs’ Counsel”), to lead this

 litigation on behalf of the proposed class. See [Proposed] Case Management Order No. 1.

 Defendants have agreed to the relief sought by this motion.

 I.     INTRODUCTION
        Two separate class action complaints were initially filed in other jurisdictions by All-Star

 Cheer Gyms challenging the Defendants’ alleged anticompetitive conduct relating to All-Star

 Cheerleading events and apparel sales. The parties now jointly seek to consolidate the litigation

 in the Western District of Tennessee. To this end, Plaintiffs and Defendants have worked

 together to draft a joint proposed case management order for the Court’s consideration. The

 proposed CMO No. 1 addresses, inter alia, the consolidation of direct purchaser actions against




 1
   Defendants are Varsity Brands, LLC, Varsity Spirit, LLC, Varsity Spirit Fashion & Supplies,
 LLC (the “Varsity Defendants”), and U.S. All Star Federation, Inc. (hereinafter, together with
 the Varsity Defendants, “Defendants”).

                                                  1
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 4 of 25                       PageID 97




 Defendants; the schedule for responding to Plaintiffs’ Complaint; and a proposed leadership

 structure for class counsel.

        In particular, the proposed CMO No. 1 seeks to accomplish three main tasks.

        First, it seeks to consolidate, at minimum for pre-trial purposes, any subsequent cases

 filed in, removed to, or transferred to this Court, arising from similar facts and circumstances and

 making substantially the same allegations as those asserted in this action, on behalf of persons or

 entities paying one or more of the Varsity Defendants directly for attendance at All-Star

 Competitions or for All-Star Apparel. Fed. R. Civ. P. 42(a)(2) provides that if actions before a

 court “involve a common question of law or fact, the court may . . . consolidate the actions.” Fed.

 R. Civ. P. 42(a)(2). The consolidation of subsequent direct purchaser actions is warranted here

 because any such actions would necessarily involve common questions of law and fact, and

 consolidation would not result in any prejudice to Defendants. Maintaining separate actions

 would inevitably result in the waste of judicial resources and create administrative confusion for

 both the Court and the parties.

        Second, the proposed CMO No. 1 proposes a schedule for Defendants’ response to

 Plaintiffs’ Complaint, providing that: Defendants will respond, including by filing any motion

 pursuant to Fed. R. Civ. P. 12(b), within 30 days following the entry of proposed CMO No. 1;

 Plaintiffs will file any opposition to Defendants’ motion within 30 days of such motion; and

 Defendants will file any reply to such motion within 15 days of Plaintiffs’ filing of their

 opposition. This briefing schedule has been jointly proposed and agreed upon by the parties. This

 litigation has been pending against Defendants, in other jurisdictions, since May 2020, and thus

 it is both reasonable and efficient to proceed with responsive pleadings or motions.




                                                  2
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 5 of 25                            PageID 98




         Third, the proposed CMO No. 1 sets forth a leadership structure for proposed class

 counsel under Fed. R. Civ. P. 23(g), including appointment of Interim-Co-Lead Class Counsel

 and Plaintiffs’ Interim Liaison Counsel to lead this litigation on behalf of the proposed class of

 direct purchaser plaintiffs (“Direct Purchaser Plaintiffs”). In particular, CMO No. 1 proposes

 appointing (a) Berger Montague PC and Cuneo Gilbert & LaDuca LLP as Interim Co-Lead Class

 Counsel; and (b) J. Gerard Stranch of Branstetter, Stranch & Jennings, PLLC as Plaintiffs’

 Interim Liaison Counsel.

         Appointment of Proposed Interim Co-Lead Class Counsel is consistent with Fed. R. Civ.

 P. 23(g) and sound principles of case management. “[D]esignation of interim counsel clarifies

 responsibility for protecting the interests of the class during precertification activities, such as

 making and responding to motions, conducting any necessary discovery, moving for class

 certification, and negotiating settlement.” Manual for Complex Litigation, Fourth, §21.11 at 246

 (2004) (“Manual”). Proposed Interim Co-Lead Counsel will ensure that this complex antitrust

 litigation will proceed effectively and efficiently in the best interests of the members of the

 proposed class, and that the pre-trial and case management strategy will be coordinated and

 unified.

         Proposed Interim Co-Lead Class Counsel are some of the most prominent plaintiffs’-side

 complex antitrust firms in the nation, having successfully led numerous antitrust class actions

 around the country. As demonstrated by their efforts on behalf of Plaintiffs in this litigation to

 date, including their extensive investigation into the underlying legal and factual claims resulting

 in the initiation of this litigation, and as set forth in detail in their respective declarations attached

 hereto, Proposed Interim Co-Lead Class Counsel have the collective talent and resources to

 pursue these antitrust claims against Defendants. Proposed Plaintiffs’ Liaison Counsel is likewise




                                                     3
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 6 of 25                        PageID 99




 experienced in complex commercial litigation and regularly practices in this District. For all

 those reasons, as explained more fully below, Plaintiffs respectfully request entry of CMO No. 1.

 II.    BACKGROUND
        Plaintiffs seek to serve as class representatives in this antitrust action brought on behalf of

 a proposed nationwide class of All-Star Cheer Gyms alleging they have paid artificially inflated

 prices for All-Star Competitions, All-Star Apparel, and related goods and services bought

 directly from the Varsity Defendants. See Compl. ¶¶2-6 (defining terms). Plaintiffs claim that

 Varsity has, in combination with USASF, acquired, enhanced, and maintained monopoly power

 in the All-Star Competition Market and All-Star Apparel Market (“Relevant Markets”) through

 an unlawful scheme consisting of exploiting its substantial market power in the Relevant

 Markets to, without limitation, (a) impair and then buy up any actual or potential rivals that could

 possibly threaten Varsity’s dominance in certain alleged relevant markets; (b) deploy its

 monopoly power in the primary All-Star Competition Market to impose exclusionary agreements

 or terms on All-Star Gyms, causing Gyms to agree, on their own behalf and on behalf of their

 members, to patronize Varsity exclusively (or nearly exclusively) in the primary All-Star

 Competition Market as well as in the ancillary All-Star Apparel Market; and (c) leverage its

 control of All-Star Cheer’s governing bodies, including USASF, to impair actual and potential

 rivals. As a direct and proximate result of Varsity’s unlawful and anticompetitive conduct,

 Plaintiffs assert that they and the Class have paid higher prices for All-Star Competitions, All-

 Star Apparel, and related goods and services bought directly from Varsity than they would have

 paid in a competitive marketplace.

        In February 2020, attorneys at Cuneo Gilbert & LaDuca LLP began working with Justice

 Catalyst Law, Inc. to investigate allegations regarding Defendants’ anticompetitive conduct in




                                                  4
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 7 of 25                        PageID 100




 the All-Star Competition Market and All-Star Apparel Market. Berger Montague PC

 subsequently joined this group in the investigation that produced the initial complaint.

        On July 2, 2020, Plaintiff Stars and Stripes Gymnastics Academy Inc. d/b/a Stars and

 Stripes Kids Activity Center (“Stars and Stripes”) filed an action in the United States District

 Court for the Eastern District of Pennsylvania. See Stars and Stripes Gymnastics Academy Inc. v.

 Varsity Brands, LLC et al., 2:20-cv-03277 (E.D. Pa.). On July 10, 2020, Fusion Elite All Stars

 (“Fusion Elite”), along with Plaintiff Spirit Factor LLC d/b/a Fuel Athletics (“Spirit Factor”),

 filed an action in the Eastern District of Pennsylvania. See Fusion Elite All Stars et al. v. Varsity

 Brands, LLC et al., 2:20-cv-03390 (E.D. Pa.).2 On July 31, 2020, Defendants filed a joint motion

 to transfer both cases from the Eastern District of Pennsylvania to the United States District

 Court for the Western District of Tennessee. See Fusion Elite All Stars et al. v. Varsity Brands,

 LLC et al., 2:20-cv-03390 (E.D. Pa.), ECF No. 7. On August 12, 2020, all three Plaintiffs

 together with all Defendants filed stipulations in each of the Pennsylvania cases voluntarily

 dismissing the actions without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), thereby

 mooting Defendants’ motions to transfer. On August 13, 2020, after the Eastern District of

 Pennsylvania ordered the cases dismissed without prejudice, Fusion Elite, Spirit Factor, and

 Stars and Stripes filed the Complaint against Defendants in this Court. See Compl., ECF No. 1.

 III.   CONSOLIDATION OF DIRECT PURCHASER ACTIONS PURSUANT TO FED.
        R. CIV. P. 42(a) IS APPROPRIATE
        Consolidation of subsequent direct purchaser cases filed in, removed to, or transferred to

 this Court is appropriate under Fed. R. Civ. P. 42(a). Rule 42(a) authorizes consolidation of two

 or more cases that present a “common question of law or fact.” Fed. R. Civ. P. 42(a). “District



 2
  Fusion Elite dismissed a previously pending action, filed in May, in the Northern District of
 California, without prejudice, to join Stars and Stripes in Philadelphia.


                                                   5
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 8 of 25                      PageID 101




 courts have broad discretion in determining whether to consolidate cases, and should consider

 whether consolidation will promote judicial economy without impeding justice and the interests

 of the parties.” McNeil v. Memphis Police Ass’n, Inc., No. 07–2166 A/P, 2008 WL 2402530, at

 *2 (W.D. Tenn. June 11, 2008).

        Consolidation is warranted here because direct purchaser actions arising from similar

 facts and circumstances and making substantially the same allegations as those asserted in this

 action will necessarily involve common questions of law and fact. See id. at *3 (“The cases

 involve essentially identical questions of law and fact, the same defendants, and will require

 much of the same evidence. Additionally, the cases are at the same early stage of litigation.

 Consolidating these cases will avoid duplicative discovery and promote judicial economy.”).

 Consolidation of direct purchaser actions will promote the conservation of judicial and party

 resources in these cases and will ensure efficiency in their prosecution and final disposition. See

 Atkinson v. Morgan Asset Mgmt., Inc., 2008 WL 11319683, at *6 (W.D. Tenn. Sept. 23, 2008)

 (granting consolidation where “[t]he proposed consolidation would save judicial resources and

 prevent unnecessary cost and delay[;] [n]o party has objected to consolidation, and the Court has

 no reason to conclude that any party would be prejudiced if the Court grants the motions for

 consolidation”). It is well within this Court’s discretion to consolidate such matters and will

 promote both consistency and judicial economy to do so.3




 3
   Plaintiffs are aware of a class action case recently filed in the Northern District of Georgia
 based on similar facts and circumstances, but which is proceeding primarily on behalf of alleged
 impaired competitors to the Varsity Defendants, i.e., not direct purchasers from Varsity (like
 Plaintiffs here) and includes multiple additional defendants. Should that case eventually be
 transferred to this District, Plaintiffs submit that it should not be consolidated with this case
 because of certain different issues that may exist between the two sets of cases, but instead
 should merely be coordinated for pre-trial discovery matters.


                                                  6
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 9 of 25                       PageID 102




 IV.    THE PROPOSED SCHEDULE FOR RESPONSES TO PLAINTIFFS’ CLASS
        ACTION COMPLAINT IS REASONABLE
        The Plaintiffs’ and Defendants’ proposed CMO No. 1 provides that Defendants will

 respond to Plaintiffs’ Complaint, including by filing any motion pursuant to Fed. R. Civ. P.

 12(b), within 30 days following the entry of CMO No. 1. Any opposition by Plaintiffs would be

 filed within 30 days of such motion, and Defendants would then file any reply to such motion

 within 15 days of Plaintiffs’ opposition. The proposed schedule is jointly proposed, and so does

 not prejudice any party. The timing allotted closely approximates the lengths of time set forth in

 Local Rule 12.1. Lastly, the proposed schedule is reasonable as it efficiently moves this litigation

 forward, which has been pending against Defendants since May 2020.4

 V.     APPOINTMENT OF INTERIM CO-LEAD CLASS COUNSEL AND LIAISON
        COUNSEL WOULD PROMOTE EFFICIENCY
        Under Fed. R. Civ. P. 23(g)(3), a court has discretion whether to appoint class counsel

 before class certification.5 The “[d]esignation of interim counsel clarifies responsibility for

 protecting the interests of the class during precertification activities, such as making and

 responding to motions, conducting any necessary discovery, moving for class certification, and

 negotiating settlement.” Manual, §21.11 at 246. By appointing Proposed Interim Co-Lead

 Counsel, the Court will ensure that the litigation is conducted in an organized and efficient

 manner by skillful and experienced counsel. The most common and desirable means of selecting

 class counsel is “private ordering.” Manual, §21.272 at 279. “The lawyers agree who should be


 4
   Plaintiffs also intend to ask, separately, for a Fed. R. Civ. P. 16 conference so that the case can
 move forward pending a decision on the motion to dismiss.
 5
   A court may designate interim counsel to act on behalf of a proposed class before determining
 whether to certify the action as a class action. Fed. R. Civ. P. 23(g)(3). While neither Rule 23(g)
 nor the Advisory Committee Notes explicitly set forth the standards to be applied in choosing
 interim class counsel, courts have held that the same factors that apply in choosing class counsel
 upon class certification apply in choosing interim class counsel. See In re Air Cargo Shipping
 Servs. Antitrust Litig., 240 F.R.D. 56, 57 (E.D.N.Y. 2006); Parkinson v. Hyundai Motor Am.,
 No. CV06-345AHS (MLGx), 2006 WL 2289801 at *2 (C.D. Cal. Aug. 7, 2006).


                                                   7
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 10 of 25                             PageID 103




  lead class counsel and the court approves the selection after a review to ensure that the counsel

  selected is adequate to represent the class interests.” Id. Efforts of plaintiffs’ counsel to

  coordinate their activities among themselves are to be encouraged. Manual, §10.22 at 24.

          A court considering the appointment of class counsel must assess the following criteria:

  “(i) the work counsel has done in identifying or investigating potential claims in the action; (ii)

  counsel’s experience in handling class actions, other complex litigation, and the types of claims

  asserted in the action; (iii) counsel’s knowledge of the applicable law; and (iv) the resources that

  counsel will commit to representing the class.” Fed. R. Civ. P. 23(g)(1)(A). As set forth below,

  each of these factors supports the appointment of Berger Montague PC and Cuneo Gilbert &

  LaDuca, LLP as Interim Co-Lead Class Counsel in this case and J. Gerard Stranch of Branstetter,

  Stranch & Jennings, PLLC as Plaintiffs’ Interim Liaison Counsel.

          A.      Proposed Interim Co-Lead Counsel Have Undertaken All the Investigation
                  and Research Underpinning this Litigation
          Fed. R. Civ. P. 23(g) (1)(A)(i) directs the Court to consider “the work counsel has done in

  identifying or investigating” claims in the present action when weighing the appointment of lead

  counsel. Fed. R. Civ. P. 23(g)(1)(A)(i). Proposed Interim Co-Lead Counsel have investigated the

  underlying facts and law and filed the first lawsuits against Defendants alleging an unlawful and

  anticompetitive Exclusionary Scheme that artificially inflated prices for All-Star Competitions

  and All-Star Apparel in violation of Section 2 of the Sherman Act. See Ex. 1, Declaration of Eric

  L. Cramer, Esq. (“Cramer Decl.”) ¶19. They have diligently prosecuted the litigation to date and

  demonstrated the ability to work cooperatively with others, including other attorneys for

  Plaintiffs. See id. at ¶¶22-24.




                                                     8
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 11 of 25                           PageID 104




         B.      Proposed Interim Co-Lead Class Counsel and Plaintiffs’ Interim Liaison
                 Counsel Have Substantial Experience in Leading the Prosecution of
                 Antitrust Class Actions, and Are Leading Figures in the Antitrust Bar
         Fed. R. Civ. P. 23(g)(1)(A)(ii) directs the Court to consider proposed class counsel’s

  experience “in handling class actions, other complex litigation, and the types of claims asserted

  in the [present] action[.]” See Fed. R. Civ. P. 23(g)(1)(A)(ii). Similarly, Fed. R. Civ. P.

  23(g)(1)(A)(iii) directs the Court to consider “counsel’s knowledge of the applicable law” in the

  present case. See Fed. R. Civ. P. 23(g)(1)(A)(iii).

         Proposed Co-Lead Class Counsel have decades of substantial experience prosecuting

  complex litigation on behalf of plaintiffs in a wide range of antitrust and other types of class

  action litigation. They are extraordinarily well-qualified to litigate this matter effectively. As

  detailed in the Cramer and Sims declarations,6 and as summarized below, Proposed Co-Lead

  Class Counsel have generated billions of dollars in settlements and verdicts for their clients in

  some of the largest and most complex class actions in federal courts and have the necessary

  experience and resources to prosecute this litigation.

                 1.      The Accomplishments of Berger Montague PC7
         Described by Chambers & Partners as a “[b]outique firm with deep expertise in complex

  antitrust litigation,” Berger Montague PC pioneered the antitrust class action and has been

  engaged in the practice of complex and class action litigation for 50 years. Since its founding by

  David Berger—one of the “fathers of the class action practice”—Berger Montague has been a

  leading national advocate for clients and class members in many of the most important complex

  antitrust cases ever litigated, including, more recently, the largest private antitrust settlement ever




  6
   See Cramer Decl., Ex. 1; Declaration of Victoria Sims (“Sims Decl.”), Ex. 2.
  7
   Detailed information regarding Berger Montague and its lawyers can be found at
  www.bergermontague.com.


                                                    9
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 12 of 25                           PageID 105




  achieved (approximately $5.62 billion) in the Payment Card Interchange Fee & Merchant

  Discount Antitrust Litig., MDL No. 1720 (E.D.N.Y.). Berger Montague has won verdicts and

  settlements recovering over $40 billion for clients and class members. Cramer Decl. ¶5.

          The U.S. edition of The Legal 500 has recommended Berger Montague as a “Top Tier

  Firm” for representing plaintiffs in antitrust class action litigation and describes the firm as

  “excellent,” “easy to deal with,” and “noted for the depth of its team.” The Firm also appeared on

  The National Law Journal’s “Hot List” of the Top Plaintiffs’ Law Firms in the United States in

  twelve of the last fifteen years the list was compiled (from 2003-2017). Then, beginning in 2018

  and each year thereafter, The National Law Journal and Law.com included Berger Montague in

  their list of “Elite Trial Lawyers” recognizing law firms that “have done exemplary and cutting-

  edge work on behalf of their clients and are established leaders in the area of plaintiff law.”

  Similarly, Chambers & Partners has repeatedly named the Firm a leading antitrust law firm in

  Pennsylvania and nationally for years.

          For more than 50 years, Berger Montague has served as lead or co-lead counsel in myriad

  antitrust cases representing plaintiff classes alleging price fixing, vertical trade restraints,

  monopolization and other anticompetitive conduct in diverse markets. Berger Montague is

  currently serving in a leadership role in the following antitrust cases, among many others: In re

  Payment Card Interchange Fee and Merchant Discount Antitrust Litig., No. 05-md-5075

  (E.D.N.Y.); In re Commodity Exchange, Inc., Gold Futures and Options Trading Litig., No. 14-

  md-2548 (S.D.N.Y.); In re Rotavirus Vaccines Antitrust Litig., No. 18-cv-1851 (E.D. Pa.); In re

  Niaspan Antitrust Litig., No. 13-md-2460 (E.D. Pa.); Le v. Zuffa, LLC, d/b/a Ultimate Fighting

  Championship, No. 2:15-cv-1045 (D. Nev.); In re Broiler Chicken Grower Antitrust Litigation,

  No. 17-cv-33 (E.D. Okla.); In re Namenda Direct Purchaser Antitrust Litig., No. 1:15-cv-7488




                                                     10
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 13 of 25                       PageID 106




  (S.D.N.Y.); and In re Loestrin 24 Fe Antitrust Litig., No. 13-md-2472 (D.R.I.); In re Opana ER

  Antitrust Litig., No. 1:14-cv-10150 (N.D. Ill.). See Cramer Decl. ¶7.

         Most recently, the firm, led by Mr. Montague, reached a landmark $6.3 billion

  settlement—the largest-ever monetary settlement of a private antitrust class action—in In re

  Payment Card Interchange Fee & Merchant Discount Antitrust Litig. (approximately $5.62

  billion after reduction for opt outs). The firm also recently obtained a settlement of $60 million

  from one of many defendants, Deutsche Bank, in In re Commodity Exchange, Inc., Gold Futures

  and Options Trading Litig., No. 14-md-2548 (S.D.N.Y.). In addition, the firm obtained a

  settlement of $80 million from the three largest distributors of dental supplies in the U.S. as co-

  lead counsel in In re Dental Supplies Antitrust Litig., 16-cv-696 (E.D.N.Y.), which Judge Cogan

  noted was “a substantial recovery that has the deterrent effect that class actions are supposed to

  have, and [that] . . . it was done because we had really good Plaintiffs’ lawyers in this case who

  were running it.” The firm also achieved settlements of $190.7 million as co-lead counsel for the

  class in In re Domestic Drywall Antitrust Litig., 13-md-2437 (E.D. Pa.); and $61.5 million for

  the class in Castro v. Sanofi Pasteur Inc., No. 11-cv-07178 (D.N.J.); and a $130 million

  settlement for the class in a case concerning the over-the-road fleet payment card market in

  Marchbanks Truck Service Inc. v. Comdata Network, Inc., No. 07-1078 (E.D. Pa.).

         Over the past decade, Berger Montague has also been in the vanguard of challenging pay-

  for-delay and other means by which pharmaceutical companies have sought to delay generic

  competition. The firm has achieved approximately $2 billion in settlements in these

  pharmaceutical cases, including in In re K-Dur Antitrust Litig., 686 F.3d 197 (3d Cir. 2012),

  which helped set the stage for the Supreme Court’s decision in Federal Trade Commission v.

  Actavis, 133 S. Ct. 2223 (2013); and King Drug Company of Florence, Inc. v. Cephalon, Inc.,




                                                   11
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 14 of 25                       PageID 107




  No. 2:06-cv-01797-MSG (E.D. Pa.), in which the firm obtained a partial settlement of $512

  million. Recently, Judge McMahon in the Southern District of New York granted final approval

  to a $750 million settlement—one of the largest settlements ever from a single drugmaker in an

  antitrust case—negotiated by Berger Montague as co-lead counsel in In re Namenda Direct

  Purchaser Antitrust Litig., No. 1:15-cv-7488 (S.D.N.Y.).

         H. Laddie Montague Jr. is Chairman Emeritus, Managing Shareholder, and Co-

  Chairman of the Antitrust Department at Berger Montague, where he co-founded the firm in

  1970. Praised by judges and long held in the highest regard by his peers, Mr. Montague has been

  repeatedly named as one of the top competition lawyers in the U.S. and internationally. Mr.

  Montague is known for his long-term stewardship of his firm’s antitrust department, regarded by

  his peers in the legal profession as “the dean of the Bar,” and widely recognized and respected as

  “fair-minded.” Mr. Montague has been repeatedly singled out by Chambers USA as one of the

  top antitrust attorneys in Pennsylvania. He has also been listed in Lawdragon, An International

  Who’s Who of Competition Lawyers, The Legal 500: United States (Litigation), and has

  repeatedly been selected by Philadelphia Magazine as one of the top 100 lawyers in

  Pennsylvania. In 2018, Mr. Montague was one of only two inductees in the American Antitrust

  Institute’s inaugural Private Antitrust Enforcement Hall of Fame.

         Mr. Montague has been litigating complex antitrust class actions since David Berger

  helped pioneer the use of the class action device in antitrust litigation. In 1976, Mr. Montague

  was co-lead and co-trial counsel in In re Master Key Antitrust Litig., MDL No. 45 (D. Conn.),

  which settled for $21 million after plaintiffs tried their case before a jury. In 1980, Mr. Montague

  was co-lead and co-trial counsel in In re Corrugated Container Antitrust Litig., MDL No. 310

  (S.D. Tex.), for a corrugated sheet plant subclass and successfully tried the case against the lone




                                                  12
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 15 of 25                          PageID 108




  non-settling defendant, yielding a settlement of $366 million following trial. In 1998, Mr.

  Montague was one of the co-lead and co-trial counsel who partially tried In re Brand Name

  Prescription Drugs Antitrust Litig., No. 94C897, MDL 997 (M.D. Ill.), obtaining a settlement of

  $723 million. Although not an antitrust case, Mr. Montague was one of three co-trial counsel in

  the Exxon Valdez Oil Spill Litig. trial, No. A89-0095-CV (D. Alaska). For his work as trial

  counsel in the Exxon Valdez Oil Spill Litig., Mr. Montague shared the Trial Lawyers for Public

  Justice 1995 Trial Lawyer of the Year Award.

          In addition to his extensive trial experience, Mr. Montague has served as lead or co-lead

  counsel in numerous other significant class actions, including In re Domestic Drywall Antitrust

  Litig., 13-md-2437 (E.D. Pa.) (price fixing case against drywall manufacturers that resulted in

  settlements totaling more than $190 million), High Fructose Corn Syrup Antitrust Litig. MDL

  No. 1087 (C.D. Ill.) (price fixing case against five producers of high fructose corn syrup that

  settled on the eve of trial for $531 million), In re Infant Formula Antitrust Litig. MDL No. 878

  (N.D. Fla.) (recovery of $125 million), and Bogosian v. Gulf Oil Corp., No. 71-1137 (E.D. Pa.),

  a landmark class action against thirteen major oil companies that led to settlements of over $35

  million plus equitable relief on the eve of trial. Mr. Montague was also co-lead counsel for the

  State of Connecticut in its litigation against the tobacco industry. He is currently co-lead counsel

  In re Payment Card Interchange Fee and Merchant Discount Antitrust Litig., (Damages Class

  only), M.D.L. 1720 (E.D.N.Y.), in which the district court recently granted final approval of the

  largest private antitrust class action settlement ever achieved.

          Eric L. Cramer, who is the Firm’s Chairman and Managing Shareholder, has a national

  practice in the field of complex litigation, primarily in the area of antitrust class actions. In

  2020, Law360 named Mr. Cramer a Titan of the Plaintiffs Bar, and Who’s Who Legal identified




                                                    13
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 16 of 25                       PageID 109




  him as a Global Elite Thought Leader, stating that he “comes recommended by peers as a top

  name for antitrust class action proceedings.” In 2019, The National Law Journal awarded Mr.

  Cramer the 2019 Keith Givens Visionary Award, which was developed to honor an outstanding

  trial lawyer who has moved the industry forward through his or her work within the legal

  industry ecosystem, demonstrating excellence in all aspects of work from client advocacy to peer

  education and mentoring. In 2018, he was named Philadelphia Antitrust “Lawyer of the Year”

  by Best Lawyers, and in 2017, he won the American Antitrust Institute’s Antitrust Enforcement

  Award for Outstanding Antitrust Litigation Achievement in Private Law Practice for his work

  in Castro v. Sanofi Pasteur Inc., No. 11-cv-07178 (D.N.J.). He has also been identified as a top

  tier antitrust lawyer by Chambers & Partners in Pennsylvania and nationally. In 2020, Chambers

  & Partners observed that Mr. Cramer is “a fantastic lawyer…He has real trial experience and is

  very capable and super smart.” He has been highlighted annually since 2011 by The Legal 500 as

  one of the country’s top lawyers in the field of complex antitrust litigation, and repeatedly

  deemed one of the “Best Lawyers in America,” including in 2020. In 2014 and 2018, Mr. Cramer

  was selected by Philadelphia Magazine as one of the top 100 lawyers in Philadelphia.

         Mr. Cramer has prosecuted multiple complex antitrust matters and is responsible for

  winning numerous significant settlements for his clients and class members totaling over $3

  billion. Recently, Mr. Cramer has achieved substantial settlements in multiple antitrust class

  actions while serving as co-lead counsel, including, e.g., In re Dental Supplies Antitrust Litig.,

  No. 1:16-cv-696 (E.D.N.Y.) (price fixing case against dental supplies distributors that resulted in

  an $80 million settlement in 2019); In re Domestic Drywall Antitrust Litig., 13-md-2437 (E.D.

  Pa.) (price fixing case against drywall manufacturers that resulted in settlements totaling more

  than $190 million); Castro v. Sanofi Pasteur Inc., No. 11-cv-7178 (D.N.J.) ($61.5 million




                                                   14
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 17 of 25                        PageID 110




  settlement in 2017 in antitrust matter involving the monopolization of pediatric meningitis

  vaccines).

                 2.      The Accomplishments of Cuneo Gilbert & Laduca, LLP8
         Cuneo Gilbert & LaDuca LLP (“CGL”) provides a wealth of litigation, leadership, claims

  resolution, and strategy experience, and has achieved success for clients in a wide range of class

  actions and complex litigation. CGL devotes the majority of its practice to the representation of

  clients involved in antitrust, securities, corporate governance, consumer protection, and products

  liability complex and class action litigation. See Sims Decl. at ¶2. The firm has achieved success

  for a range of clients by helping to recover billions of dollars in shareholder litigation, obtaining

  compensation for Holocaust survivors, and working to recover hundreds of millions of dollars

  for homeowners with defective construction materials. Id. at ¶4. The firm has years of experience

  litigating and prosecuting complex class actions like this one, including such cases as the Enron

  Securities Litigation where more than $7 billion was recovered for defrauded investors and the

  CertainTeed Roofing Shingle litigation where the firm, as co-lead counsel, secured a settlement

  valued at more than $700 million. See Sims Decl. at ¶4.

         CGL specializes in representing small businesses in antitrust litigation. CGL is interim

  co-lead counsel for the Automobile Dealership Class in the Automotive Parts Antitrust Litig.

  (“Auto Parts”), 12-md-02311 (E.D. Mich.), a case based on the largest antitrust conspiracy in

  history.9 See Sims Decl. at ¶4. CGL represents 40 dealerships, representing a class of dealerships

  in 30 jurisdictions, alleging a more than decade-long conspiracy, by over 70 defendant families,


  8
    Detailed information regarding CGL and its lawyers can be found at www.cuneolaw.com .
  9
    See https://www.reuters.com/article/carparts-dojprobe/auto-parts-price-fixing-probe-has-
  expanded-doj-official-idUSL1N0BF74T20130215 (Former Deputy Attorney General Scott
  Hammond described it thusly: “I say (it is) the biggest with respect to the impact on U.S.
  business and consumers, and the number of companies and executives that are subject to the
  investigation.”).


                                                   15
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 18 of 25                      PageID 111




  to fix the prices of 41 different automotive parts and systems, found in a variety of American,

  Japanese and German vehicles. In the eight-plus years that CGL has represented the class, it has

  recovered more than $400 million on their behalf. In its representation, CGL has led the

  dealerships’ claims past dozens of motions to dismiss, creating significant favorable caselaw in

  the Sixth Circuit; prevailed in the majority of contested motions in the case; and gotten the

  Dealership class certified many times over, in the settlement context.

         CGL is also co-lead counsel for Commercial and Institutional food preparers in the Pork

  Antitrust Litig., No. 0:18-cv-01776-JRT-HB (D. Minn.), and in the Packaged Seafood Products

  Antitrust Litig., No. 15-md-2670 (S.D. Cal. Mar. 24, 2016), where it has successfully obtained

  certification of the commercial and institutional food preparer class. See Sims Decl. at ¶4. The

  firm is also lead counsel for independent pharmacies in the Generic Pharmaceuticals Pricing

  Antitrust Litig., No. 16-md-2724 (E.D. Pa.), bringing claims on behalf of pharmacies in 30

  jurisdictions, against 42 corporate and 23 individual defendants, concerning a conspiracy to fix

  prices on over 250 generic drugs, including numerous critical, life-saving pharmaceuticals. See

  Sims Decl. at ¶4. CGL also represents hospitals in the National Prescription Opiate Litig., No.

  1:17-md-02804-DAP (N.D. Ohio). See Sims Decl. at ¶4.

         Jonathan W. Cuneo, the founding partner of CGL and its predecessor firm, brings to his

  private legal practice nearly a decade of prior government service—first as an attorney in the

  Office of the General Counsel of the Federal Trade Commission and then as Counsel to the

  Subcommittee on Monopolies and Commercial Law of the U.S. House of Representative’s

  Committee on the Judiciary. He began his legal career as a law clerk to Judge Edward Tamm of

  the U.S. Court of Appeals for the District of Columbia Circuit.




                                                  16
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 19 of 25                       PageID 112




         Mr. Cuneo has been recognized for his achievements as an attorney in private practice.

  The Trial Lawyers for Public Justice selected him as a finalist for its 2006 Trial Lawyer of the

  Year award. He was recently elected as a fellow to the prestigious Litigation Counsel of

  America. Mr. Cuneo has also been recognized for his contributions to the field of antitrust law.

  He was honored by the American Antitrust Institute with the Alfred E. Kahn Award for Antitrust

  Achievement, previously awarded to distinguished individuals such as Joel Klein, Robert

  Pitofsky, F.M. Scherer, Mario Monti, and Donald I. Baker. The AAI lauded his efforts to defend

  the antitrust laws even when there existed immense external pressure to weaken them in the

  1980s, stating, “Mr. Cuneo was the only person outside of the government to be a spokesperson,

  clearinghouse, and advocate for strong antitrust enforcement.”

         Mr. Cuneo has lectured and published on antitrust law, class action litigation, and other

  legal subjects. His publications include articles in Class Action Reports, the Georgetown Law

  Journal, the George Washington Law Review, the Legal Times, and the Yale Human Rights &

  Development Law Journal. With Albert A. Foer, Mr. Cuneo co-authored The International

  Handbook of Private Enforcement of Competition Law (Edward Elgar Publishing Inc., 2010).

         Victoria Sims, a partner at CGL, has likewise acquired special experience representing

  retailers and small businesses in complex antitrust litigation. She is the recipient of the American

  Antitrust Institute’s Outstanding Litigation Achievement by a Junior Lawyer Award (2017) for

  her work in Auto Parts, where she was the lead attorney responsible for litigating all manner of

  dispositive and discovery issues, which she successfully argued to the Master and the Court,

  winning the majority of contested motions, and helping to recover nearly $400 million for the

  small businesses injured by the defendants’ collusive conduct.




                                                  17
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 20 of 25                      PageID 113




         Last year, Ms. Sims was appointed lead counsel for retailers and other resellers in In re

  Hard Disk Drive Suspension Assemblies Antitrust Litig., No. 19-md-02918-MMC (N.D. Cal.), a

  case concerning a more than decade-long criminal conspiracy to fix prices and allocate markets

  for hard disk drive suspension assemblies. Ms. Sims also represents independent pharmacies in

  the Generic Pharmaceuticals Pricing Antitrust Litig., MDL No. 16-md-2724. She has co-

  authored multiple publications on antitrust litigation, including Running Up Against the Illinois

  Brick Wall, Class Action Monthly (2020), Remediation and Deterrence: The Real Requirements

  of the Vindication Doctrine (2014) (George Washington Law Review), and a chapter on

  Proposals for Reform in Private Enforcement of the Antitrust Law in the United States (edited by

  Albert A. Foer and Randy M. Stutz) (2012).

         Katherine Van Dyck, also a partner at CGL, brings over 15 years of experience before

  federal courts and an expertise in class action and antitrust litigation. Ms. Van Dyck’s recent

  successes include securing a $113.7 million verdict and partial summary judgment in favor of

  over 13,000 correctional officers owed backpay by the Missouri Department of Corrections. She

  also represented indirect purchasers of titanium dioxide in a case alleging violations of federal

  and state antitrust and consumer protection laws, Los Gatos Mercantile, Inc. v. E.I. Dupont De

  Nemours and Co., No. 3:13-cv-01180-WHO (N.D. Cal.), and negotiated a $2.2 million

  settlement on behalf of consumers nationwide who alleged false labeling of children’s bath and

  body products in Mayhew. v. KAS Direct, LLC and S.C. Johnson & Son, Inc., No. 16-cv-6981

  (S.D.N.Y.). Ms. Van Dyck was a faculty member at the American Association for Justice

  seminar, Trying the Class Action: Practical Tips from the Pros, and served as a law clerk to the

  Honorable Hayden W. Head, Jr. in the U.S. District Court for the Southern District of Texas.




                                                  18
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 21 of 25                     PageID 114




                 3.     The Accomplishments of the Proposed Plaintiffs’ Liaison Counsel
         Plaintiffs request that the Court appoint J. Gerard Stranch of Branstetter, Stranch &

  Jennings, PLLC (“BSJ”) as Plaintiffs’ Interim Liaison Counsel for the proposed class.

         Branstetter, Stranch & Jennings, PLLC10 (“BSJ”) is located in Nashville, Tennessee

  and is one of the largest law firms based solely in the South doing complex, multiparty litigation

  on a national level. The firm has litigated numerous cases in the federal courts of Tennessee and

  enjoys a national reputation of prominence in the complex litigation arena for its work in class

  actions, shareholder derivative claims, securities, ERISA, labor and employment, and other

  complex cases, both at the trial and appellate levels. BSJ has been appointed to serve as lead

  counsel and in other leadership roles in numerous complex consumer fraud, antitrust, and other

  class actions including: In re Volkswagen “Clean Diesel,” MDL No. 2672 (N.D. Cal.)

  (nationwide class settlements totaling over $15 billion, which is the largest ever consumer class

  settlement); Dahl v. Bain Capital Partners, LLC, No. 07-cv-1238 (D. Mass.) (executive

  committee and lead on all Tennessee litigation in antitrust case that reached a $590.5 million

  settlement); In re Wellbutrin XL Antitrust Litig., No. 08–2433 (E.D. Penn.) (co-lead counsel in

  pharmaceutical antitrust case on behalf of end-payor purchasers; $12 million settlement); In re

  Prograf, No. 1:11-md-02242 (D. Mass) (co-lead counsel on behalf of end-payor purchasers); In

  re Skelaxin (Metaxalone) Antitrust Litig., No. 1:12-cv-00194 (E.D. Tenn.) (Collier, J.) (co-lead

  counsel on behalf of end-pay purchasers; $9 million settlement). BSJ has also served as lead

  counsel in numerous Tennessee state antitrust actions, including: Plumbers & Pipefitters Local

  572 Health & Welfare Fund v. Bristol-Myers Squibb Co., No. 00-C-2524 (Davidson Cnty.,




  10
    Detailed information regarding Branstetter, Stranch & Jennings, PLLC and its lawyers can be
  found at www.bsjfirm.com.


                                                  19
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 22 of 25                         PageID 115




  Tenn.) (Shipley, J.); Sherwood v. Microsoft Corp., No. 99-C-3562 (Davidson Cir., Tenn.)

  (Kurtz, J.); and Lankford v. Dow Chemical, No. 04-1517 (Davidson Cir., Tenn.) (Shipley, J.).

         C.      Proposed Interim Co-Lead Class Counsel Will Commit the Time, Staffing
                 and Monetary Resources Necessary to Prosecute this Action
         Proposed Interim Co-Lead Class Counsel has committed, and will commit, the resources

  to staff and prosecute this case, including the funds necessary to pay the often-considerable

  expenses of a complex antitrust class action. Under Rule 23(g), the Court must consider whether

  the proposed lead class counsel is able to dedicate significant resources to advance the claims of

  the proposed class. See Fed. R. Civ. P. 23(g)(1)(A)(iv). Plaintiffs’ and proposed Class members’

  businesses have much at stake in this litigation, which seeks recovery for years of alleged

  artificially inflated prices of All-Star Competitions, All-Star Apparel, and related goods and

  services bought directly from the Varsity Defendants as well as important prospective relief.

         Plaintiffs face a resource-intensive fight. Defendants have the resources to hire, and have

  hired, world-class defense counsel to fight Plaintiffs’ claims. Proposed Co-Lead Class Counsel

  have shown they possess the ability and willingness to spend the time and money, and to commit

  a roster of talented attorneys and capable professional staff, to litigating Plaintiffs’ claims

  efficiently and aggressively.

  VI.    CONCLUSION
         For the foregoing reasons, Plaintiffs’ Counsel respectfully request that the Court enter a

  case management order: (1) creating a consolidated docket for direct purchaser actions against

  Defendants; (2) setting a schedule for responding to the Complaint, including for possible motion

  to dismiss briefing; and (3) appointing (a) Berger Montague PC and Cuneo Gilbert & LaDuca

  LLP as Interim Co-Lead Class Counsel; and (b) J. Gerard Stranch of Branstetter, Stranch &

  Jennings, PLLC as Plaintiffs’ Interim Liaison Counsel for Direct Purchaser Plaintiffs.




                                                    20
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 23 of 25      PageID 116




  Dated: August 19, 2020                Respectfully submitted,

                                        s/ J. Gerard Stranch, IV
                                        J. Gerard Stranch, IV (TN BPR #23045)
                                        Benjamin A. Gastel (TN BPR #28699)
                                        BRANSTETTER, STRANCH &
                                        JENNINGS, PLLC
                                        223 Rosa Parks Ave. Suite 200
                                        Nashville, Tennessee 37203
                                        Telephone: 615-254-8801
                                        Facsimile: 615-255-5419
                                        gerards@bsjfirm.com
                                        beng@bsjfirm.com

                                        H. Laddie Montague, Jr.*
                                        Eric L. Cramer*
                                        Mark R. Suter*
                                        BERGER MONTAGUE PC
                                        1818 Market Street, Suite 3600
                                        Philadelphia, PA 19106
                                        Tel: (215) 875-3000
                                        hlmontague@bm.net
                                        ecramer@bm.net
                                        msuter@bm.net

                                        Jonathan W. Cuneo*
                                        Katherine Van Dyck*
                                        Victoria Sims*
                                        CUNEO GILBERT & LADUCA LLP
                                        4725 Wisconsin Avenue NW, Suite 200
                                        Washington, DC 20016
                                        Tel: (202) 789-3960
                                        jonc@cuneolaw.com
                                        kvandyc@cuneolaw.com
                                        vicky@cuneolaw.com

                                        Benjamin D. Elga*
                                        JUSTICE CATALYST LAW, INC.
                                        81 Prospect Street
                                        Brooklyn, NY 11201
                                        Tel: (518) 732-6703
                                        belga@justicecatalyst.org




                                       21
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 24 of 25         PageID 117




                                        Brian Shearer*
                                        Craig L. Briskin*
                                        JUSTICE CATALYST LAW, INC.
                                        718 7th Street NW
                                        Washington, DC 20001
                                        Tel: (518) 732-6703
                                        brianshearer@justicecatalyst.org
                                        cbriskin@justicecatalyst.org

                                        Roberta D. Liebenberg*
                                        Jeffrey S. Istvan*
                                        Mary L. Russell*
                                        FINE KAPLAN AND BLACK, R.P.C
                                        One South Broad St., 23rd Floor
                                        Philadelphia PA 19107
                                        215-567-6565
                                        rliebenberg@finekaplan.com
                                        jistvan@finekaplan.com
                                        mrussell@finekaplan.com

                                        *Pro Hac Vice forthcoming

                                        Attorneys for Plaintiffs and the Proposed Class




                                       22
Case 2:20-cv-02600-SHL-cgc Document 14-1 Filed 08/19/20 Page 25 of 25                 PageID 118




                                 CERTIFICATE OF SERVICE

         The undersigned certifies the foregoing document was filed with the Court’s Case

  Management/Electronic Case Filing System, this 19th day of August, 2020, and served upon

  counsel known to be representing the Defendants, including the following:

  George S. Cary
  Steven J. Kaiser
  CLEARY GOTTLIEB STEEN & HAMILTON LLP
  2112 Pennsylvania Ave., NW
  Washington, DC 20037
  Tel: (202) 974-1500
  gcary@cgsh.com
  skaiser@cgsh.com

  Attorneys for Defendants Varsity Brands,
  LLC, Varsity Spirit, LLC,
  and Varsity Spirit Fashion & Supplies, LLC

  Grady Garrison
  Nicole D. Berkowitz
  BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC
  165 Madison Ave., Suite 2000
  Memphis, TN 38103
  Tel: (901) 577-8166
  ggarrison@bakerdonelson.com
  nberkowitz@bakerdonelson.com

  Attorney for U.S. All Star Federation, Inc.

                                                     /s/ J. Gerard Stranch, IV
                                                     J. Gerard Stranch, IV




                                                23
